DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 09/27/2021.

Claims 1-18 have been amended. 
Claims 1-18 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn et al. (US Patent No. 9,631,653).
Regarding claim 1, Flynn et al. discloses a fastening element for insertion into an opening of a part (86), wherein the fastening element has a head region, a flange region, 
which is either a bottom part of the head region, or which is spaced from the head region and connected to the head region via a first shaft region, and a second shaft region, which continues from the flange region on a side opposite the head region and is formed such that, in an inserted state of the fastening element in the opening, extends through the opening, at least in certain regions, and forms a snap connection with the part (86), wherein at least one indicator element is associated with the fastening element for acoustically signaling an assembly state of the fastening element with the part in order to assist in achieving the snap connection between fastening element and the part (see annotated Fig. 4 and Col. 7, lines 38-46).  
Regarding claim 2, Flynn et al. discloses, wherein the at least one indicator element is formed to acoustically signal that a minimum pressure force exerted on the 
Regarding claim 12, Flynn et al. discloses, wherein a plurality o
Regarding claim 14, Flynn et al. discloses, wherein the fastening element is a plastics injection-molded part and is designed as a vehicle panel fastener and is formed for insertion into a through bore in a part (86) of a vehicle body (see annotated Fig. 4).  
Regarding claim 17, Flynn et al. discloses a method for assembly of a fastening element, in a through bore of a vehicle body part (86), wherein the method has the following method steps: 
providing a fastening element as claimed in claim 1 (see annotated Fig. 4); 
introducing the second shaft region of the fastening element into the through bore of the vehicle body part (86) (see annotated Fig. 4); and 
exerting a pressure force acting on the fastening element in an insertion direction (see annotated Fig. 4); 
wherein the pressure force exerted on the fastening element is selected to be at least high enough for the at least one indicator element, of the fastening element to respond and acoustically and/or visually signal that a minimum pressure force required for assembly of the fastening element has been exerted on the fastening element (see annotated Fig. 4 and Col. 7, lines 38-46).  
Regarding claim 18, Flynn et al. discloses a fastening element for insertion into an opening of a vehicle body part (86), the fastening element comprising: 
a head region (see annotated Fig. 4), 
a flange region, which is either a bottom part of the head region or which is spaced from the head region and connected to the head region via a first shaft region (see annotated Fig. 4), 
a second shaft region, which continues from the flange region on a side opposite the head region and is formed such that, in an inserted state of the fastening element in the opening, the second shaft region extends at least partly through the opening and forms a snap connection with the vehicle body part (86) (see annotated Fig. 4), and 
at least one indicator element carried by the fastening element for acoustically signaling an assembly state of the fastening element into the opening of the vehicle body part once the snap connection is achieved (see annotated Fig. 4 and Col. 7, lines 38-46).   

    PNG
    media_image1.png
    391
    581
    media_image1.png
    Greyscale



Allowable Subject Matter

Claims 3-11, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Regarding claim 1 , Flynn et al. broadly discloses “at least one indicator element is associated with the fastening element for acoustically signaling an assembly state of the fastening element with the part in order to assist in achieving the snap connection between fastening element and the part.” (see annotated Fig. 4 and Col. 7, lines 38-46).
Regarding claim 18, Flynn et al. broadly discloses “at least one indicator element carried by the fastening element for acoustically signaling an assembly state of the fastening element into the opening of the vehicle body part once the snap connection is achieved” (see annotated Fig. 4 and Col. 7, lines 38-46).
Applicant’s arguments are more limited than the claimed invention.
Examiner’s Comment

In view of applicant’s amendments to the claims submitted in the reply filed on 09/27/2021, the claim objections indicated in the prior Office action have been withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677